DECLARATION MADAi RIVERA

My name is Madai Rivera and I am over the age of 18 and fully competent to make this
declaration. Under penalty of perjury, I declare the following:

l. I am a 37-year old Latina woman and a resident of Kansas. I serve as the State Director
of the League of United Latin American Citizens (LULAC) Kansas. I have been the state
director since April 9, 2016. Additionally, I am a native of Dodge City, Kansas and a
number of my family members still reside in the city.

2. LULAC is the largest and oldest Hispanic civil rights organization in the country. Our
organization has local councils throughout Kansas including a chapter in Dodge City,
Kansas.

3. LULAC’s mission is to promote and protect the legal, political, social, and cultural
interests of Latino people living in the state of Kansas. Our work includes, among other
things, expanding educational opportunities, increasing civic participation, and
advocating for just immigration policies.

4. Since I have been state director, LULAC has had an initiative to increase Latino voter
participation throughout Kansas and remove barriers that Latinos encounter when voting
in the state. LULAC has held a number of events in Dodge City related to voting issues.

5. Our organization has been aware of community concerns about the limited number of
polling locations in Dodge City since at least October 2017. For years, Dodge City has
had only one polling place located at the Civic Center. The site is in one the city’s few
remaining predominantly white neighborhoods and is inconvenient for some Hispanic

voters who live in neighborhoods on the southside of town or Work in the meatpacking

plants outside of the city. We have received reports that the location of the poling site
and lack of voting machines has resulted in long lines during the last several elections.

6. Around the first Week of October 2018, members of our organization became aware that
Ford County intended to move the only polling location in Dodge City from the Civic
Center to the Western Bank Expocenter, which is several miles outside of the city.

7. I know from personal experience as a former Dodge City resident and through my work
at LULAC that moving the polling site Will make in-person voting even more difficult for
the city’s Hispanic voters. Moving the location will cause fewer people to cast their ballot
on November 6th, especially lower-income voters, Latino voters, and voters with
disabilities who face transportation difficulties.

8. There is limited public transportation in Dodge City, The city bus stops in only a handful
of locations and hits each stop along the route approximately once per hour. Additionally,
it Would take nearly an hour to walk to the Expocenter from the closest bus stop. There is
also no sidewalk between the bus stop and the Expocenter, forcing people to walk along
the shoulder of the highway.

9. While I would estimate that the majority of people have access to cars in Dodge City,
disabled residents and low income workers often use the bus as their primary means of
transportation Further, many families in Dodge City share a single family vehicle and
must rely on other forms of transportation when a family member has taken the car to
work or school.

10. LULAC is deeply concerned that the Expocenter polling location will prevent voters

from participating in the general election on November 6, 2018. As a result, LULAC

ll.

lZ.

13.

l4.

members and officers have undertaken efforts to sign up Latino voters for advance mail
ballot voting.

During the week of October 15, 2018, LULAC held meetings with the United Food and
Commercial Workers’ Union, Local 2. We dedicated approximately [] hours of officer
time to help sign meatpacking workers up for advance mail ballots. Further, we have used
our Facebook and Twitter page to publicize that the polling location change and promote
advance ballot voting.

In the month before the election, LULAC had planned to engage in a voter registration
drive and promote events educating Hispanic voters about candidate’s positions and
policies. LULAC officers have had to alter some of their planned activities in order to
help sign Doge City voters up for advance mail ballots.

Even though LULAC has undertaken efforts to help Dodge City voters, l doubt We have
been able to reach all of the members of the Hispanic community in Dodge City. In my
experience, voters will face difficulties travelling outside of town to exercise their right to
vote in-person.

I also believe many people will be confused about where they are supposed to vote. On
October 24, 2018, our organization learned that voters who recently registered to vote
were sent a registration notification card informing them to vote at the Civic Center rather
than the Expocenter. ln my experience, the conflicting notices from the county clerk will
likely cause people to go to the Civic Center. Given the distance between the Civic
Center and Expocenter, voters may be unable to make it to the correct location later in the

day.

I declare under penalty of perjury that the forgoing is true and correct.

O__cfoétw 25 20/3
Da.)%a¢a£?\ q who

Mailai Rivera

 

